     Case 3:18-cv-00925-JLS-MSB Document 146 Filed 07/22/20 PageID.5321 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     AMERICAN CLAIMS MANAGEMENT,                       Case No.: 18-CV-925 JLS (MSB)
       INC.,
11
                                        Plaintiff,       ORDER DENYING LEAVE TO
12     v.                                                SUPPLEMENT RECORD
13
       ALLIED WORLD SURPLUS LINES
14     INSURANCE COMPANY (f/k/a Darwin                   (ECF No. 144)
       Select Insurance Company),
15
                                     Defendant.
16
17          Presently before the Court is Plaintiff’s Request for Leave to Supplement Record on
18    Defendant’s Motion for Summary Judgment (ECF No. 144). Also before the Court is
19    Defendant’s Response in Opposition to the Request (ECF No. 145). After reviewing the
20    Parties’ arguments and the proposed supplement to the record, the Court DENIES the
21    request.
22          IT IS SO ORDERED.
23    Dated: July 22, 2020
24
25
26
27
28

                                                     1
                                                                              18-CV-925 JLS (MSB)
